WELLS, Judge.
On the City of Miami’s acknowledgement that the application of section 194.171 of the Florida Statutes (the 60-day non-claim period for filing challenges to tax assessments) would produce the same result as to both the named class representative and all class members in this action, we affirm the Order Granting Class Certification. In doing so, we do not address the trial court’s factual or legal determinations as to the applicability of either section 194.171 or section 95.11 of the Florida Statutes, as we find any such determinations premature to the question at hand. Accordingly, we affirm this order certifying a class without prejudice to the City’s right to assert these statutory provisions as a bar to recovery, and to make a full record regarding same in the proceedings to follow, as to both the class representative and each class member.
Affirmed.